Title: From Thomas Jefferson to William Drayton, 17 July 178[8]
From: Jefferson, Thomas
To: Drayton, William


          
            
              Sir
            
            Paris July 17. 1787 [i.e., 1788]
          
          My letters of Jan. 13. and Feb. 6. informed you that I had sent to your address 1. a couffe of Egyptian rough rice by Capt. Shewell bound from Marseilles to Charleston. 2. another do. by the Juno capt. Jenkins bound from Havre to N. York. 3. a box with cork acorns and Sulla seed by the Packet from Havre to N. York. A letter from the delegates of S. Carolina dated New York Apr. 25. announced to me the safe arrival there of the 2d. couffe, and their hope of getting it to you before the seed time would be over.
          I am now to acknolege the receipt of your favor of Nov. 25. 1787. which did not get to my hands till April 24. 1788. In consequence thereof I wrote to a Mr. Cathalan at Marseilles to engage a gardener to prepare a large number of olive plants, of those which yeild the best Provence oil, and to have them in readiness to be sent by any vessels which may occur, bound to Charleston: and besides this, to send a great quantity of olives to be sown in order to raise stocks. These stocks would yeild a wilding fruit, and worthless: they are only to serve therefore to engraft on from the plants which will go, and which will yeild cuttings. This is the quickest way of procuring extensive plantations, and it is the best also. Mr. Cathalan writes me word he will charge a gardener to do this, but that as the objects cannot be sent from Marseilles till the last of January, it will be March or April before you can receive them. Messrs. Brailsford & Morris have remitted to me 726. livre tournois for this object which have been duly paid. Mr. Rutledge, the son of Governor Rutledge, having lately set out from this place on a tour which will take in Italy and the South of France, I recommend to him to pay very particular attention to the character and culture of this tree, as also to the caper, date, fig, raisin, pistache, and also to the article of rice. I am in hopes he will be able to enrich you with much more particular details than it has been in my power to do.—I shall be happy to be further instrumental in promoting the views of the Agricultural society, and of executing their commands at all times. I have the honor to be with sentiments of the most perfect esteem & respect Sir Your most obedient & most humble servt,
          
            Th: Jefferson
          
        